FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

FARANGIS NAJMABADI,                    
                         Petitioner,       No. 05-72401
                 v.
                                           Agency No.
                                           A072-439-437
ERIC H. HOLDER   JR., Attorney
General,                                     OPINION
                       Respondent.
                                       
        On Petition for Review of an Order of the
             Board of Immigration Appeals

               Argued and Submitted
        November 5, 2009—Pasadena, California

                    Filed March 9, 2010

        Before: Harry Pregerson, Jay S. Bybee and
           Milan D. Smith, Jr., Circuit Judges.

         Opinion by Judge Milan D. Smith, Jr.;
          Dissent by Judge Harry Pregerson




                            3681
3684                 NAJMABADI v. HOLDER




                         COUNSEL

Enrique Arevalo and Xavier Rosas, Law Office of Enrique
Arevalo, South Pasadena, California, for petitioner Farangis
Najmabadi.

Peter D. Keisler, Linda S. Wernery, and Angela N. Liang,
United States Department of Justice, Office of Immigration
Litigation, Washington, DC, for respondent Eric H. Holder
Jr., United States Attorney General.


                         OPINION

MILAN D. SMITH, JR., Circuit Judge:

  Petitioner, Farangis Najmabadi, a native and citizen of Iran,
petitions for review of the Board of Immigration Appeals’s
(BIA or Board) order denying her motion to reopen her
                      NAJMABADI v. HOLDER                    3685
removal proceedings on the basis of changed conditions in
Iran. Because we hold that Najmabadi failed to introduce pre-
viously unavailable, material evidence, we deny her petition
for review.

   FACTUAL AND PROCEDURAL BACKGROUND

   Najmabadi was admitted to the United States on October 5,
1986, as a non-immigrant visitor with authorization to remain
in the United States until April 5, 1987. On October 27, 1998,
the former Immigration and Naturalization Service filed a
notice to appear with the immigration court charging Najma-
badi with removability. Najmabadi filed an asylum applica-
tion on November 18, 1998.

   On April 11, 2000, an Immigration Judge (IJ) conducted a
removal proceeding, at which Najmabadi claimed that she left
Iran due to its then war with Iraq. She stated that “there
wasn’t any particular reason” that she left Iran but rather
“[e]verything changed, especially for a woman like me.”
Asked why she did not want to return to Iran, Najmabadi tes-
tified that she is “not sure if [she] can live there,” and after
sixteen years, knows the United States “now probably more
than [her] country.” Najmabadi further testified that she has
never participated in any political rallies nor joined any politi-
cal organizations. In addition, Najmabadi never had any prob-
lems in Iran prior to leaving. Rather, Najmabadi testified that
she does not think she can “fit in” in Iran and fears returning
to Iran because of the way women are treated.

   The IJ denied Najmabadi’s application. While the IJ found
Najmabadi’s testimony to be credible, he concluded that she
had not established past persecution or a well-founded fear of
future persecution. After the BIA affirmed, we denied the
petition for review in an unpublished decision. Najmabadi v.
Ashcroft, 107 F. App’x 98 (9th Cir. 2004). Relying on Fisher
v. INS, 79 F.3d 955, 962-63 (9th Cir. 1996) (en banc), we
rejected Najmabadi’s claim that she has a well-founded fear
3686                 NAJMABADI v. HOLDER
of future persecution “based on her refusal to conform to the
social norms of Iran if returned to that country.” Najmabadi,
107 F. App’x at 100.

   On December 14, 2004, Najmabadi filed a petition to
reopen based on changed circumstances in Iran. In her motion
to reopen, Najmabadi argued that the relationship between
Iran and the United States changed significantly after Septem-
ber 11, 2001. She pointed to ties between Iran and terrorist
organizations; Iran’s nuclear arms capabilities; tension
between Iran and the United States stemming from the war in
Iraq; and “generalized strife” including an Iranian govern-
mental backlash to Iran’s reform movement. With respect to
this last category, Najmabadi referred to the following: State
Department reports citing the worsening of Iran’s human
rights record from 2000 to 2003; evidence that a group of 50
women were lashed for listening to loud music; election of
“hard liners”; the denouncement of an Iranian woman who
won the Nobel Prize; torture of student activists as a means
of suppressing dissent; a crackdown on the release of infor-
mation over the Internet; the reported arrest of the editor of
a women’s rights journal; and greater restrictions on women’s
attire and social freedoms. Najmabadi also submitted a
renewed asylum application and accompanying affidavit. In
her affidavit, Najmabadi claims: the Iranian government
would perceive her as being “pro-U.S. and pro-Western”; she
“do[es] not agree with how the government treats their
women and people in general”; and she “will be active in try-
ing to change Iran and the situation for women.”

   On March 31, 2005, the BIA denied Petitioner’s motion to
reopen, concluding that Najmabadi did not establish changed
circumstances. Relying on our decision in Malty v. Ashcroft,
381 F.3d 942 (9th Cir. 2004), the BIA held that while the evi-
dence that Najmabadi submitted “establish[es] that the situa-
tion in Iran continues to be deplorable, and that tensions with
the United States appear to be increasing[,]” it does not “es-
tablish a level of change that is linked to [Najmabadi’s] par-
                     NAJMABADI v. HOLDER                   3687
ticular circumstances.” The BIA noted that the record at the
time of Najmabadi’s original hearing contained the 1999
Country Reports on Human Rights Practices, which listed
“systemic abuses . . . includ[ing] extrajudicial killings, sum-
mary executions, disappearances, widespread use of torture
and other degrading treatment (including rape), and arbitrary
arrest and prolonged detention.” The BIA characterized Naj-
mabadi’s evidence as describing “general conditions which
affect the population at large[,]” and held that this evidence
was “in evidence at the prior hearing.” Finally, the BIA held
that there was no evidence, which fell “outside the realm of
speculation,” that established “returnees from the United
States will likely face persecution.”

     JURISDICTION AND STANDARD OF REVIEW

   We review denials of motions to reopen for abuse of discre-
tion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008),
and defer to the BIA’s exercise of discretion unless it acted
arbitrarily, irrationally, or contrary to law, Singh v. INS, 295
F.3d 1037, 1039 (9th Cir. 2002). We review the BIA’s deter-
mination of purely legal questions de novo, and review its
factual findings for substantial evidence. Bhasin v. Gonzales,
423 F.3d 977, 983 (9th Cir. 2005). Finally, “[o]ur review is
limited to the actual grounds relied upon by the BIA.”
Ramirez-Altamirano v. Holder, 563 F.3d 800, 804 (9th Cir.
2009).

                        DISCUSSION

A.   Standards Governing Motions to Reopen

   [1] Generally, a party wishing to file a motion to reopen
must do so within ninety-days. 8 C.F.R. § 1003.2(c)(2). How-
ever, the ninety-day time limit does not apply where the
motion to reopen is “based on changed circumstances arising
in the country of nationality or in the country to which depor-
tation has been ordered, if such evidence is material and was
3688                  NAJMABADI v. HOLDER
not available and could not have been discovered or presented
at the previous hearing.” Id. § 1003.2(c)(3)(ii). The BIA can
deny a motion to reopen on any one of “at least” three inde-
pendent grounds—“failure to establish a prima facie case for
the relief sought, failure to introduce previously unavailable,
material evidence, and a determination that even if these
requirements were satisfied, the movant would not be entitled
to the discretionary grant of relief which he sought.” INS v.
Doherty, 502 U.S. 314, 323 (1992). The Supreme Court has
instructed that “[t]he granting of a motion to reopen is . . . dis-
cretionary, and the Attorney General has ‘broad discretion’ to
grant or deny such motions.” Id. (internal citations omitted).

B.     Denial Based On Previously Unavailable, Material
       Evidence

   [2] The BIA considered Najmabadi’s motion to be “prem-
ised on the fact that circumstances in Iran have significantly
declined since her hearing, and as a result she has a viable
claim of persecution based on direct and imputed political
opinion, and the fact that she is a ‘westernized woman.’ ” The
BIA held that the evidence submitted by Najmabadi in her
motion to reopen, which established the existence of torture
and punishment for dissenters, was in evidence at the prior
hearing. It explained that the evidence addressed general con-
ditions affecting the population at large, and was not linked
to Najmabadi’s “particular circumstances.” It also noted that
there was no evidence, which fell “outside the realm of specu-
lation,” that established that “returnees from the United States
will likely face persecution.” Thus, the BIA based its denial
of Najmabadi’s motion to reopen on the second ground articu-
lated above—Najmabadi’s failure to introduce previously
unavailable, material evidence. As we must, we limit our
review to these grounds. See Ramirez-Altamirano, 563 F.3d at
804.

  1.    Qualitatively Different Evidence

   [3] In Malty v. Ashcroft, we held that in order for evidence
to be “material,” “not available,” and not able to have “been
                      NAJMABADI v. HOLDER                    3689
discovered or presented at the previous hearing,” it must be
“qualitatively different” from the evidence presented at the
previous hearing. 381 F.3d at 945-46; see also 8 C.F.R.
§ 1003.2(c)(1) (“A motion to reopen proceedings shall state
the new facts that will be proven at a hearing to be held if the
motion is granted and shall be supported by affidavits or other
evidentiary material.” (emphasis added)). Relying primarily
on Malty, Najmabadi argues that the Board abused its discre-
tion in finding that her evidence was not materially distinct
from the evidence at her original hearing, because her “new”
evidence is qualitatively different. We therefore describe
Malty in some detail.

   In Malty, an Egyptian Coptic Christian filed an application
for asylum and withholding of removal in 1992. 381 F.3d at
944. At the asylum hearing, he testified that he had been
taunted while in high school by Islamic teachers and class-
mates due to his Christianity. Id. He was forced to finish col-
lege from home, and was unable to find employment as a
result of religious discrimination. Id. He also testified that “he
and his family received menacing telephone calls from
Islamic militants.” Id.

   After the immigration judge denied his petition and the
BIA affirmed, we denied his petition for review. Id. Malty
then filed a motion to reopen based on changed circumstances
in Egypt. Id. Along with his motion to reopen, Malty submit-
ted evidence “detailing rising levels of violence against Egyp-
tian Coptic Christians generally and specific acts of violence
against his family in particular.” Id. (emphasis added). Those
acts included “a series of brutal attacks” against members of
Malty’s family, including his father, all occurring after
Malty’s original asylum hearing. Id. In addition, Malty’s
father had been subsequently “warned of consequences Malty
would face if he returned.” Id.

  We held that Malty’s evidence accompanying his motion to
reopen was “ ‘material and was not available and could not
3690                       NAJMABADI v. HOLDER
have been discovered at the previous hearing.’ ” Id. at 945
(quoting 8 C.F.R. § 1003.2(c)(3)(ii)). We faulted the BIA for
not recognizing that the evidence presented along with his
motion to reopen was “qualitatively different” from his previ-
ous evidence, and for narrowly focusing on the fact that the
new evidence was simply related to the petitioner’s initial
claim. Id. We explained that the evidence Malty had pres-
ented at his asylum hearing did little more than describe inci-
dents of harassment and discrimination. Id. However, Malty’s
new evidence showed that the “harassment had increased to
the level of persecution, both with respect to Coptic Christians
generally and with respect to Malty’s family specifically.” Id.
at 946 (emphasis added).1

  Malty’s “new” evidence consisted first of a 1999 “Freedom
House Report,” which described “mass arrests and torture . . .
of Egyptian Coptic Christians, murders of numerous Coptic
  1
    In arguing that Najmabadi has shown changed circumstances, the dis-
sent simply recites Malty’s observation that “a ‘petitioner’s evidence
regarding changed circumstances will almost always relate to his [or her]
initial claim.’ ” Dissent at 3702 (quoting Malty, 381 F.3d at 945). Indeed,
that observation is obvious. A motion to reopen asks the Board to reopen
a case in which it has previously rendered a decision. In requesting that
the Board reopen the case, the petitioner will often seek relief on the same
grounds alleged in the original petition. Yet the dissent ignores that while
the “new” evidence a petitioner includes in the motion to reopen necessar-
ily relates to the initial claim, its relation to the initial claim is not suffi-
cient to amount to “material” evidence. For example in Malty, the BIA had
described the evidence presented along with the motion to reopen as
merely “a continuance of the circumstances that gave rise to [the petition-
er’s] first claim.” Malty, 381 F.3d at 945 (internal quotation marks omit-
ted). We explained that the BIA had incorrectly framed the issue since
“[t]he critical question is not whether the allegations bear some connection
to a prior application, but rather whether circumstances have changed suf-
ficiently that a petitioner who previously did not have a legitimate claim
for asylum now has a well-founded fear of future persecution.” Id.
(emphasis added). In order to determine whether the petitioner demon-
strated a sufficient change in circumstances, we assessed the materiality of
Malty’s new evidence and held it to be “qualitatively different from the
evidence presented at his asylum hearing.” Id.
                     NAJMABADI v. HOLDER                    3691
Christians on account of religion, and the arrest of the
Secretary-General of the Egyptian Organization for Human
Rights[.]” Id. (internal quotation marks omitted). It also
described the growth of jiyza, a tax Christians were forced to
pay to avoid violent attacks. Id. Malty also submitted a
detailed declaration describing separate incidents of persecu-
tion of his family members in Egypt. Id. For example, that
declaration described that Malty’s brother had been arrested,
interrogated, beaten, burnt with cigarettes and subjected to
electrical shocks by interrogating officers. Id. Malty’s father
had also been attacked by Islamic militants, who destroyed his
business. Id. Malty’s brother was later beaten, at which time
his attackers told him that “they were going to kill all infidels
like him.” Id. (internal quotation marks omitted). The police
refused to investigate each of these attacks. Id. Malty’s father
was threatened by people aware of Malty’s asylum applica-
tion and told that if Malty returned to Egypt he would be
arrested and prosecuted. Id. On the Coptic Christmas Eve,
Malty’s family’s apartment was ransacked, and later his father
again attacked, this time for failing to pay jizya. Id.

   We had little trouble concluding that evidence of “menac-
ing telephone calls” and high school “taunts” is “qualitatively
different” from that of “mass arrests and torture” and the
kinds of horrific events described in Malty’s declaration. Naj-
mabadi’s petition does not persuade us to reach the same con-
clusion.

   At her asylum hearing, Najmabadi submitted the 1999
Country Reports on Human Rights Practices on Iran (the 1999
Report). The 1999 Report described Iran’s human rights
record as “poor,” and detailed “serious problems” in Iran’s
human rights policies. For example, it included the following
information about life in Iran:

    Paramilitary volunteer forces known as Basijis, and
    gangs of thugs, known as the Ansar-e Hezbollah
    (Helpers of the Party of God), who often are aligned
3692                NAJMABADI v. HOLDER
    with specific members of the leadership, act as vigi-
    lantes, and are released into the streets to intimidate
    and threaten physically demonstrators, journalists,
    and individuals suspected of counter-revolutionary
    activities. Both regular and paramilitary security
    forces committed numerous, serious human rights
    abuses.

       ...

    The Government restricts citizens’ right to change
    their government. Systematic abuses include extraju-
    dicial killings and summary executions; disappear-
    ances; widespread use of torture and other degrading
    treatment, reportedly including rape; harsh prison
    conditions; arbitrary arrest and detention, and pro-
    longed and incommunicado detention. Perpetrators
    often commit such abuses with impunity.

       ...

    Violence against women occurs, and women face
    legal and societal discrimination. . . . Vigilante
    groups, with strong ties to certain members of the
    Government, enforce their interpretation of appropri-
    ate social behavior through intimidation and vio-
    lence.

       ...

    The State enforces gender segregation in most public
    spaces, and prohibits women mixing openly with
    unmarried men or men not related to them. Women
    must ride in a reserved section on public buses and
    enter public building, universities, and airports
    through separate entrances. . . . Women are subject
    to harassment by the authorities if their dress or
    behavior is considered inappropriate, and may be
                     NAJMABADI v. HOLDER                       3693
    sentenced to flogging or imprisonment for such vio-
    lations.

   The 1999 Report also described the Iranian government’s
backlash to “reform,” noting that the “Government closed
numerous reform-oriented publications during the year and
brought charges against prominent political figures and mem-
bers of the clergy for expressing ideas viewed as contrary to
the ruling orthodoxy.” The record at Najmabadi’s asylum
hearing also included the 1997 United States Department of
State’s “Profile of Asylum Claims and Country Conditions”
issued on Iran (the 1997 Profile). The 1997 Profile stated that,

    the Islamic regime’s human rights record continues
    to be abysmal, with continued reports of extrajudi-
    cial killings and summary executions; widespread
    use of torture and other degrading treatment; disap-
    pearances; arbitrary arrest and detention; lack of fair
    trials; harsh prison conditions; and repression of the
    freedoms of speech, press, assembly, association and
    religion. . . . Women are victims of domestic vio-
    lence as well as legal and social discrimination . . . .

   With respect to women in particular, the 1997 Profile noted
that “[s]ome women who do not conform to [Iran’s] dress
code have been subject to arrest and flogging. . . . Depending
on the individual woman’s experiences and her personal cir-
cumstances, life in today’s Iran can be unbearable under such
conditions.”

   [4] Najmabadi argues that the evidence she submits along
with her motion to reopen is “qualitatively different” from
that submitted at her initial asylum hearing. Specifically, Naj-
mabadi points to the 2003 Country Reports on Human Rights
Practices (the 2003 Report). However, the 2003 Report
merely describes conditions similar to those found in the 1999
Report. Though the 2003 Report states, “[t]he Government’s
poor human rights record worsened,” it goes on to describe,
3694                  NAJMABADI v. HOLDER
in almost carbon copy form, the examples contained in the
1999 Report, i.e., “summary executions,” “disappearances,”
“torture and other degrading treatment,” and “flogging.” This
is significantly different from the situation in Malty, where we
juxtaposed harassing telephone calls with torture, beatings,
and death threats. The bulk of Najmabadi’s remaining evi-
dence, though voluminous, is similarly redundant.

   [5] Moreover, as the BIA concluded, the evidence Najma-
badi presents in her motion to reopen does not share the same
type of individualized relevancy we required in Malty. There,
in addition to presenting evidence of a change in country con-
ditions indicating that harassment of Coptic Christians had
escalated to persecution, Malty presented evidence detailing
six separate incidents of persecution of his family members,
including the threat that Malty would be arrested and prose-
cuted if he returned to Egypt. Malty, 381 F.3d at 944.

   Likewise, in Bhasin v. Gonzales, we also required previ-
ously unavailable evidence to be material to the petitioner’s
claim. There, while the IJ had found the petitioner to have
established a well-founded fear of future persecution, it
denied asylum eligibility because the persecution was not “on
account of” the petitioner’s imputed political opinion or mem-
bership in a particular social group, that group being her fam-
ily. Bhasin, 423 F.3d at 982. The BIA affirmed, finding that
“other close members of the [petitioner’s] family are living in
India without difficulty. The [Islamic militant group] has not
persecuted the respondent’s brother, two daughters, or one
daughter-in-law, the wife or her missing eldest son.” Id. In
granting the petition for review, we held that “later-
discovered evidence presented in the motion to reopen rebuts
this critical finding.” Id. We explained that the petitioner pres-
ented new, previously unavailable evidence that her two
daughters and son-in-law had received death threats, violent
verbal threats, and had subsequently disappeared while the
appeal before the Board was pending. Id. at 983.
                     NAJMABADI v. HOLDER                    3695
   [6] The evidence Najmabadi points to lacks the materiality
we required in Malty and Bhasin. Rather, it simply recounts
generalized conditions in Iran that fail to demonstrate “that
her predicament is appreciably different from the dangers
faced by her fellow citizens.” Singh v. INS, 134 F.3d 962, 967
(9th Cir. 1998) (alterations and internal quotation marks omit-
ted).

   [7] Najmabadi points to the affidavit accompanying her
motion to reopen as evidence of her change in particular cir-
cumstances. There, she asserts that she “will be active in try-
ing to change Iran and the situation for women[,]” and that
she “want[s] to make sure Iranian women get to wear [the
clothes she designs] one day.” The Board is required to accept
as true the facts stated in Najmabadi’s affidavit unless they
are inherently unbelievable. Limsico v. INS, 951 F.2d 210,
213 (9th Cir. 1991). However, there is no indication that the
Board failed to credit Najmabadi’s affidavit, as it character-
ized her motion as premised on her “direct and imputed politi-
cal opinion, and the fact that she is a ‘westernized woman’ ”
and specifically referenced both Iran’s “limitations on the
freedoms of women” and its punishment of dissenters. See
also Maroufi v. INS, 772 F.2d 597, 600 (9th Cir. 1985) (find-
ing no indication in the record that the BIA did not accept the
truth of an affidavit’s factual allegations accompanying a
motion to reopen). Rather, the Board concluded that Najma-
badi’s evidence details conditions affecting the population at
large. There is substantial evidence in the record to support
such a finding.

   Moreover, “[t]he [BIA] does not have to write an exegesis
on every contention. What is required is merely that it con-
sider the issues raised, and announce its decision in terms suf-
ficient to enable a reviewing court to perceive that it has heard
and thought and not merely reacted.” Lopez v. Ashcroft, 366
F.3d 799, 807 n.6 (9th Cir. 2004) (alterations in original)
(internal quotation marks omitted); accord Wang v. BIA, 437
F.3d 270, 275 (2d Cir. 2006) (“[W]e do not hold, and in fact
3696                  NAJMABADI v. HOLDER
reject any implication . . . that where the BIA has given rea-
soned consideration to the petition, and made adequate find-
ings, it must expressly parse or refute on the record each
individual argument or piece of evidence offered by the peti-
tioner.” (internal quotation marks omitted)). Here, the Board
adequately considered Najmabadi’s evidence and sufficiently
announced its decision. It noted that “limitations on the free-
doms of women have been an unfortunate cornerstone in post-
revolution Iran[,]” and expressed its belief that Najmabadi
provided nothing besides speculative evidence to suggest that
“returnees from the United States will likely face persecu-
tion.” Though the Board did not directly reference Najma-
badi’s statements concerning her intent to be politically active
in Iran, there is nothing to suggest it did not consider that evi-
dence in deciding that post-revolution Iran has limited such
activism for some time. We cannot say that the Board’s fail-
ure to give reasons detailing why the affidavit did not present
previously unavailable, material evidence was arbitrary, irra-
tional, or contrary to law. Cf. Maroufi, 772 F.2d at 600 (find-
ing that it was error for the BIA to assume an affidavit must
be independently corroborated, but holding that such error
was neither dispositive nor prejudicial).

   [8] We have no doubt that the BIA would reach the same
decision if we asked it to focus more closely on the contents
of Najmabadi’s affidavit. Accord Wang, 437 F.3d at 275
(declining to remand for Board to consider evidence on a
motion to reopen where the Board failed to discuss the evi-
dence “in any particular detail” because to do so would be
futile). We are so confident for two reasons. First, we fail to
understand how asserting that Najmabadi will be “active in
trying to change Iran and the situation for women,” or that
Najmabadi wants to make Iranian women one day wear the
clothes that she has designed, is evidence that “was not avail-
able and could not have been discovered or presented at the
previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii). Second, though
related, we have recognized the perverse incentive that would
result from granting an applicant reopening based on a “self-
                     NAJMABADI v. HOLDER                   3697
induced” change in personal circumstance; here, Najmabadi’s
desire to become politically active, following her previous
testimony to the contrary. See He v. Gonzales, 501 F.3d 1128,
1132 (9th Cir. 2007); Larngar v. Holder, 562 F.3d 71, 76-77
(1st Cir. 2009) (collecting cases holding that a change in per-
sonal circumstances should not qualify as a change in country
circumstances). That is because a motion pursuant to 8 C.F.R.
§ 1003.2(c)(3)(ii) must be “based on changed circumstances
arising in the country of nationality or in the country to which
deportation has been ordered.” (emphasis added). Accord-
ingly, substantial evidence supports the Board’s finding that
the evidence Najmabadi submitted in her motion to reopen
was not qualitatively different from the evidence presented at
the original hearing.

  2.   Returnees From The United States To Iran

   [9] The Board also held that there was no evidence estab-
lishing that returnees from the United States will likely face
persecution. We have previously rejected an asylum claim
based on the hatred of Iranians for Americans, noting that
“this type of claim cannot possibly justify asylum[,]” because
it would mean that “every citizen of a country unfriendly to
the United States would be entitled to asylum.” Kaveh-
Haghigy v. INS, 783 F.2d 1321, 1323 (9th Cir. 1986) (per
curiam).

  3.   Disfavored Group

   Finally, Najmabadi also argues that she has a well-founded
fear of future persecution based on her membership in a disfa-
vored group. According to Najmabadi, that group consists of
“westernized” women forcibly removed from the United
States to Iran. Establishing a well-founded fear of future per-
secution is one aspect of a petitioner’s prima facie case for
relief. See Bhasin, 423 F.3d at 984. Because the Board denied
Najmabadi’s motion to reopen based on her failure to intro-
duce previously unavailable, material evidence, it did not
3698                     NAJMABADI v. HOLDER
need to reach the question of whether Najmabadi established
a prima facie case for relief.2 See Doherty, 502 U.S. at 323.
Thus, since our review is limited to the grounds actually
relied upon by the BIA, Ramirez-Altamirano, 563 F.3d at 804,
we decline to address Najmabadi’s “westernized” group claim.3

   [10] However, we note that Najmabadi’s failure to provide
evidence linked to her particular circumstances is similarly
applicable in this context. See Wakkary v. Holder, 558 F.3d
1049, 1066 (9th Cir. 2009) (“[A] ‘general, undifferentiated
claim’ based solely on the threat to the group as a whole is not
sufficient for an individual petitioner to establish the requisite
likelihood of persecution under the ‘singled out individually’
  2
     Similarly, in her motion to reopen, Najmabadi also sought asylum
under the humanitarian exception. 8 C.F.R. §§ 1208.13(b)(1)(iii)(A), (B).
However, because Najmabadi did not present previously unavailable,
material evidence, the Board was entitled to deny the motion solely on
those grounds. See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (explaining
that there are “at least three independent grounds on which the BIA may
deny a motion to reopen,” the second of which is the failure to introduce
“previously unavailable, material evidence” (emphasis added)); Toufighi,
538 F.3d at 996. The Board was not required to give an additional basis
for denying the motion. Indeed, Najmabadi’s failure to provide previously
unavailable, material evidence means that her motion is untimely. 8 C.F.R.
§§ 1003.2(c)(1)-(3). In addition, we note that 8 C.F.R.
§§ 1208.13(b)(1)(A), (B) provides for discretionary grants of asylum to
victims of past persecution, from which Najmabadi has never claimed to
suffer. See Belishta v. Ashcroft, 378 F.3d 1078, 1080 (9th Cir. 2004) (not-
ing that the humanitarian asylum exception “provides for discretionary
grants of asylum to victims of past persecution who no longer reasonably
fear future persecution on account of a protected ground”); Mohammed v.
Gonzales, 400 F.3d 785, 801 (9th Cir. 2005) (same).
   3
     Ignoring this requirement, the dissent argues that Najmabadi has now
demonstrated a prima facie case for relief “based on her Western appear-
ance and affiliation.” Dissent at 3701. While “[w]e have never recognized
pro-Western as a social group protected against persecution,” Toufighi,
538 F.3d at 997, we are nevertheless not permitted to address the issue in
this case, since our review is limited to those grounds relied upon by the
BIA, and the BIA was entitled to deny Najmabadi’s motion to reopen
based solely on her inability to produce previously unavailable, material
evidence. See Doherty, 502 U.S. at 323.
                     NAJMABADI v. HOLDER                  3699
rubric.” (quoting Lolong v. Gonzales, 484 F.3d 1173, 1179
(9th Cir. 2007) (en banc)). That is, even assuming that Najma-
badi is a member of a disfavored group, she points to no evi-
dence of an individualized threat to persecute her. See, e.g.,
Melkonian v. Ashcroft, 320 F.3d 1061, 1069 (9th Cir. 2003)
(individualized threat found where petitioner’s home had been
broken into, his property destroyed, a woman was murdered
caring for petitioner’s cattle, and a man was murdered
because they mistook him for the petitioner’s father-in-law);
Sael v. Ashcroft, 386 F.3d 922, 927-28 (9th Cir. 2004) (same
where petitioner testified about past threats to her safety
including that her car was vandalized, the boarding house she
was living in was stoned, and an angry mob rushed a taxi in
which she was riding and attempted to open the door); Har-
tooni v. INS, 21 F.3d 336, 341-42 (9th Cir. 1994) (“personal
connection to the general persecution” found where soldiers
stoned the petitioner’s church while she was inside,
approached the petitioner and a group of girls who did not
have their hair properly bound, and visited the petitioner’s
home to inquire about relatives who fled to the United States);
Kotasz v. INS, 31 F.3d 847, 854-55 (9th Cir. 1994) (denying
asylum to petitioner who did not “specify any personal expe-
riences pertaining to individual targeting for persecution” but
granting as to petitioner who had been arrested at political
demonstrations and was an active opponent of the Communist
regime).

                      CONCLUSION

  [11] For the reasons described, we hold that the Board did
not abuse its discretion in denying Najmabadi’s motion to
reopen.

  PETITION FOR REVIEW DENIED.
3700                     NAJMABADI v. HOLDER
PREGERSON, Circuit Judge, dissenting:

   Farangis Najmabadi is a sixty-year-old native and citizen of
Iran. She has lived in the United States since April 5, 1987.
In those twenty-three years, she studied fashion design, estab-
lished a dress-making business, and now designs Western
style clothing for Iranian women.

   In March 1998, the former INS initiated removal proceed-
ings against Najmabadi for overstaying her tourist visa. Naj-
mabadi appeared before an IJ without counsel. She applied for
asylum, withholding, and relief under the Convention Against
Torture. On April 11, 2000, the IJ denied Najmabadi’s asylum
claim. The IJ found Najmabadi credible, but concluded that
she lacked a well-founded fear of future persecution based on
the record at that time.

  On July 20, 2001, Najmabadi appealed the IJ’s denial to the
BIA, this time with the assistance of counsel. On February 25,
2003, the BIA affirmed the IJ’s decision without opinion. On
August 18, 2004, this Court denied Najmabadi’s petition for
review. Najmabadi v. Ashcroft, 107 F. App’x 98 (9th Cir.
2004).

   On December 14, 2004, Najmabadi filed a motion to
reopen with the BIA based on the changed circumstances in
Iran following September 11, 2001. On March 31, 2005, the
BIA denied Najmabadi’s motion to reopen. The majority
denies Najmabadi’s petition for review of the BIA’s denial of
her motion to reopen. I would grant that petition.

  Some of the evidence Najmabadi submitted shows a rea-
sonable likelihood1 that Najmabadi has satisfied the require-
  1
    This court has held that a motion to reopen must be supported with
new evidence, but “need only establish a prima facie case for relief, and
need not conclusively establish that [the petitioner] warrants relief.”
Ordonez v. INS, 345 F.3d 777, 785 (9th Cir. 2003). A “respondent demon-
strates prima facie eligibility for relief where the evidence reveals a rea-
sonable likelihood that the statutory requirements for relief have been
satisfied.” Id. (citing In re S-V-, 22 I. & N. Dec. 1306 (BIA 2000))
(emphasis added).
                         NAJMABADI v. HOLDER                          3701
ment of a one in ten chance of persecution2 based on her
Western appearance and affiliation. For example, the record
reflects that in 2003, two long-term Iranian U.K. residents
were forcibly returned to Iran. Amnesty International reported
that the two Iranians may have faced torture and been held in
detention. Additionally, the record contains a May 2004 U.S.
State Department travel warning which states that U.S. citi-
zens may be at risk of “harassment or kidnapping” in Iran.
Further, the warning said “U.S. citizens of Iranian origin who
are considered by Iran to be Iranian citizens have been
detained and harassed by Iranian authorities.”

   Although Najmabadi is not a U.S. citizen, she has lived in
the U.S. for the last twenty three years and has the appearance
and mannerisms of an Iranian-U.S. citizen. Najmabadi herself
said that she “looks and acts like a Westerner derived from
twenty years of living in the United States.” Najmabadi’s affi-
davit asserts that the Iranian government punishes Iranians
sent back sent back to Iran from the U.S. with “torture, flog-
ging, executions, beheadings and lashes.” As the majority
notes, under Limisco v. INS, 951 F.2d 210, 213 (9th Cir.
1991), the BIA is required to accept these facts, stated in Naj-
mabadi’s motion to reopen, as true unless they are inherently
unbelievable. Najmabadi’s assertions that the Iranian govern-
ment mistreats Iranians sent back from the U.S. are not inher-
ently unbelievable. Iran’s human rights violations are widely
known and supported by the record. Therefore, Najmabadi’s
assertions should be accepted as true.3
  2
     It is well-established that asylum may be granted where an applicant
demonstrates a one in ten chance of persecution. See Al-Harbi v. INS, 242
F.3d 882, 888 (9th Cir. 2001). Thus, Najmabadi’s motion to reopen need
only establish that there is a reasonable likelihood that she faces at least
a one in ten chance of persecution.
   3
     It is also worth noting that in his original decision denying Najma-
badi’s claims for relief, the IJ found “no reason to doubt [Najmabadi’s]
truthfulness and veracity.”
3702                 NAJMABADI v. HOLDER
   The State Department Human Rights Country Reports for
Iran from 1999 to 2004 uniformly state that “citizens return-
ing from abroad sometimes were subjected to searches and
extensive questioning by government authorities for evidence
of anti-government activities abroad.” The reports also uni-
formly state that “authorities sometimes harassed women if
their dress or behavior was considered inappropriate and
women may be sentenced to flogging or imprisonment for
such violations.”

   Although the Country Reports remained consistent from
1999 to 2004, before and after Najmabadi’s immigration court
merits hearing, it is difficult to understand how anyone could
think that conditions in Iran for those associated with the
West have not dramatically changed for the worse following
September 11, 2001. Indeed, the case cited by both parties
and the majority opinion on the standard for a motion to
reopen based on changed country conditions, Malty v. Ash-
croft, recognized that a “petitioner’s evidence regarding
changed circumstances will almost always be related to his
[or her] initial claim; nothing in the statute or regulations
requires otherwise.” 381 F.3d 942, 945 (9th Cir. 2004).

   The BIA’s conclusion that there is no evidence supporting
the likelihood of persecution of returnees from the U.S. “out-
side the realm of speculation” is undermined by the above
described record evidence. Najmabadi submitted some new
evidence, which was unavailable at the time of Najmabadi’s
hearing before the IJ, including the Amnesty International
Report and the 2004 U.S. State Department travel warning. It
is reasonably likely that, upon reopening, Najmabadi could
establish that she faces a one in ten risk of being targeted and
detained by the Iranian government or non-government agents
that the government is unable or unwilling to control.

  In conclusion, Najmabadi has lived in this country for
twenty-three years as an entrepreneur, a small business owner,
and a law-abiding member of her community. Because I
                     NAJMABADI v. HOLDER                  3703
believe that Najmabadi should be granted the chance to
reopen her case to provide evidence regarding the persecution
of individuals returned from the West to Iran, including “tor-
ture, flogging, executions, beheadings, and lashes,” I respect-
fully dissent.